Case 18-30287-VFP   Doc 38   Filed 03/25/19 Entered 03/25/19 14:51:41      Desc Main
                             Document     Page 1 of 2




                                                       Order Filed on March 25, 2019
                                                       by Clerk
                                                       U.S. Bankruptcy Court
                                                       District of New Jersey




 DATED: March 25, 2019
Case 18-30287-VFP   Doc 38   Filed 03/25/19 Entered 03/25/19 14:51:41   Desc Main
                             Document     Page 2 of 2
